Citation Nr: 1820060	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-19 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for residuals of a right ankle injury. 

3.  Entitlement to service connection for residuals of a left ankle injury. 

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1978 to September 1985. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 


FINDINGS OF FACT

1.  The evidence is in at least relative equipoise as to whether bilateral pes planus had its onset during active service. 

2.  The evidence is in at least relative equipoise as to whether residuals of a right ankle injury had its onset during active service.

3.  The evidence is in at least relative equipoise as to whether residuals of a left ankle injury had its onset during active service.

4.  The evidence is at least evenly balanced as to whether the Veteran has sleep apnea that had its onset during active military service.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for pes planus are met.  38 U.S.C. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.307, 3.309 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for residuals of a right ankle injury are met.  38 U.S.C. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.307, 3.309 (2017).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for residuals of a left ankle injury are met.  38 U.S.C. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.307, 3.309 (2017).

4.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for sleep apnea are met.  38 U.S.C. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes VA's duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  The instant decision results in a complete grant of the benefits sought.  Discussion of VCAA compliance is not necessary.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. § 1131.  Service connection generally requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

A. Bilateral Pes Planus 

When no preexisting medical condition is noted upon entry into service, a Veteran is presumed to have been in sound condition upon entry.  38 U.S.C. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096; Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  "The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition." Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing to Wagner, 370 F.3d at 1096).

Service treatment records (STRs) do not reveal any preexisting bilateral pes planus, prior to the Veteran's entry into active service.  In an April 1978 entrance examination, the Veteran's feet are marked as normal in a clinical evaluation.  Thus, he is presumed to be in sound condition at entry.  To that end, as such, VA is required to rebut that presumption by clear and unmistakable evidence.

STRs also show that the Veteran sought treatment for his feet.  January 1982 STRs reflect that the Veteran complained of left foot pain lasting over three days.  November 1984 reflect that the Veteran complained of right foot pain.  

In a June 2012 VA treatment record, the Veteran complained of bilateral foot pain. 

On a June 2012 disability benefits questionnaire (DBQ), the examiner diagnosed the Veteran with flat feet.  The examiner opined that the Veteran's bilateral pes planus was at least likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran has pes planus, which is related to his military service.  The examiner further reasoned that rappelling out of aircrafts caused trauma to the Veteran's feet. 

In a July 2012 statement, the Veteran stated he has been complaining about his feet since his time in service and that he initially injured his feet in service.  The Veteran also stated that the private physician who had treated him passed away.  The Veteran stated that his feet still swell up sometimes and cause him pain.  

In an August 2012 VA prosthetic request consult, the Veteran was diagnosed with congenital pes planus.  

A March 2014 VA treatment record noted a current diagnosis congenital pes planus.

On an October 2012 DBQ, the examiner opined that the Veteran's bilateral pes planus was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that a review of records did not show a particular injury to his feet.  The examiner added that the Veteran could not recall a single injury to his foot that would support his claim.

A March 2014 VA treatment record noted a current diagnosis congenital pes planus.

In an October 2017 Board hearing, the Veteran stated that his military occupational specialty was infantry, which required a lot of walking and training with full gear on.  The Veteran stated that he injured his feet several times during service.  The Veteran explained that as part of the infantry unit, he had to do a lot of day and night rappelling out of a helicopter, and walking and training in uncomfortable boots while carrying heavy gear.  The Veteran stated after a while, he did complain about his feet and he was told that he had flat feet.   

The Board finds that June 2012 and October 2012 examinations do not rebut the presumption of soundness as the examiners do not state, let alone explain, that pes planus clearly and unmistakably pre-existed service.  As the presumption of soundness has not been rebutted by clear and unmistakable evidence, the question becomes one of direct service connection.

The lay evidence is competent and credible to show recurrent pain in both feet since sustaining in-service injuries to both feet.  The Veteran has consistently stated in a July 2012 statement and the October 2017 Board hearing that he suffered multiple bilateral foot injuries during service and that he has complained of foot problems ever since. 

The evidence weighing against a nexus includes the October 2012 VA medical opinion.  The Board does not consider the October 2012 VA medical opinion probative since the VA examiner's comments indicate that he discounted the lay reports injuring his feet on several occasions and through a cumulative effect from rappelling out of helicopters and partaking in intense training while wearing uncomfortable boots and carrying heavy gear.  Additionally, the VA examiner did not consider the Veteran's statement that he had sought private treatment right after service but is unable to retrieve the private medical records because the private physician has since passed away.  Additionally, the October 2012 VA examiner relied upon the absence of contemporaneous medical evidence in forming his opinion.  Buchanan v. Nicholson, 451 F.3d 1331, 1336, n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").

Although the June 2012 examiner's rationale was not extensive, reading his opinion as a whole and in context of the evidence of record, to include his familiarity with the Veteran's then current bilateral pes planus and the consistency of the Veteran's statements, entitles his positive nexus opinion some probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate);  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  

Given the evidence in favor of service connection before the Board, a remand for another examination or opinion could be construed as obtaining additional evidence for the sole purpose of denying a claim, which is impermissible.  38 C.F.R. § 3.304 (c) (The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination");  Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

For the above reasons, the evidence is at least evenly balanced as to whether the Veteran's current bilateral pes planus is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral pes planus is warranted. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

B. Residuals of Right and Left Ankle Injuries

STRs show that the Veteran sought treatment for his right ankle and left ankle.  August 1985 STRs reflect that the Veteran complained of a swollen left ankle and of pain that lasted for over 12 hours.  The clinician noted that the Veteran had moderate swelling in the left ankle and there was pain to touch and when walking.  The clinician diagnosed the Veteran with a sprained left ankle.  November 1979 STRs reflect that the Veteran complained of hurting his right ankle.  The clinician diagnosed the Veteran with a sprained right ankle. 

In a July 2012 statement, the Veteran stated he has been complaining about his ankles since his time in service and that he initially injured his ankles in service.  The Veteran also stated that the private physician who had treated him passed away.  The Veteran stated that his ankles still swell up sometimes and cause him pain.  

On an October 2012 VA examination, the examiner noted that the Veteran had a right ankle strain in the 1980s.  The examiner opined that the Veteran's left and right ankle disabilities were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran had left ankle injury documented in his military record and now has no symptoms in his left ankle.  The examiner also reasoned that although the Veteran has symptoms in his right ankle, that it is unlikely that his strain incurred in service would be related to his current symptoms.  

During an October 2017 Board hearing, the Veteran stated that his military occupational specialty was infantry which required a lot of walking and training with full gear on.  The Veteran stated that he also injured his ankles a lot during service because he had to rappel out of the helicopters as part of his training.  The Veteran added that sometimes the helicopter would be higher than usual, so there were times where the jumps from the rappel to the ground would be bigger.  The Veteran also stated that during one night training, he tripped and fell over a little hole.  The Veteran continued that a medic wrapped up his ankles but that he had to continue walking with full gear on.  The Veteran stated that once his ankles were initially injured, he still had to continue to train with full gear on, which led to recurring ankle sprains during service.  The Veteran also stated that he complained about his ankle sprains  a lot while in service but he was just given Tylenol each time.  The Veteran stated that two weeks after service, he sought treatment from a private physician because his ankles were swollen.  The Veteran also stated that complained about his ankles a lot to the private physician but was told to just put ice on the ankles and told the Veteran to take a pill.  The Veteran stated that he has attempted to obtain those treatment records but the private physician has since passed away and that he has not been able to obtain the records.  The Veteran summarized that he injured his ankles on numerous occasions during service and that his ankles have continued to bother him since that time. 

The Veteran contends there is a nexus between his right ankle and left ankle residual disabilities and his right ankle and left ankle military injuries.  The Board resolves reasonable doubt in his favor to find a nexus as explained below. 

The lay evidence is competent and credible to show recurrent pain in both ankles since sustaining in-service injuries in both ankles.  The Veteran has consistently stated in a July 2012 statement and the October 2017 Board hearing that he suffered multiple ankle injuries during service and that he has complained of ankle problems ever since. 

The evidence weighing against a nexus includes the October 2012 VA medical opinion.  The Board does not consider the October 2012 VA medical opinion probative since the VA examiner's comments indicate that he discounted the lay reports concerning residual pain in both ankles and the Veteran's statements that he has had pain and occasional swelling in his ankles since service.  Additionally, the VA examiner did not consider the Veteran's statement that he had sought private treatment right after service but is unable to retrieve the private medical records because the private physician has since passed away.  Additionally, the October 2012 VA examiner relied upon the absence of contemporaneous medical evidence in forming his opinion.  Buchanan v. Nicholson, 451 F.3d 1331, 1336, n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence"). 

To the extent the diagnoses of both ankles are clinically vague or limited to pain, the Board observes that the question of whether symptoms such as pain could constitute "disability" for purposes of the VA compensation laws and regulations in the absence of a specific diagnosis is one that the courts have not definitively answered.  See Joyner v. McDonald, 766 F.3d 1393, 1396, n. 1 (Fed. Cir. 2014) (specifically declining to reach the question of whether pain alone can constitute a disability under 38 U.S.C. §§ 1110 and 1131); Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) ("Mr. Sanchez-Benitez presents an interesting, indeed perplexing, question, but not one that we need or can decide in this appeal").  In Sanchez-Benitez, the Federal Circuit held that, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of disability that has resulted from a disease or injury that occurred in service.  Id. at 1361-1362.  Thus, for example, a claim based on "pain alone" fails "when there is no sufficient factual showing that the pain derives from an in-service disease or injury."  Id.  

In contrast to Sanchez-Benitez, the factual background at issue indicates that the post-service pain in both ankles is associated with or residual to the in-service right ankle and left ankle injuries.  STRs clearly document injuries to both ankles.  The Veteran has provided competent and credible reports the severity of his recurring ankle sprains in-service and his treatment from a private physician for residuals of symptoms since the in-service injury. There is no evidence of a possible post-service cause for the Veteran's complaints of pain in both ankles.  The Board also points out that the Court has recognized any physical defect as within the purview of a current disability for VA compensation purposes.  Allen v. Brown, 7 Vet. App. 439, 444-41; see also 38 C.F.R. § 4.1.  Facially, the Veteran's reports of pain in both ankles that interfere with activity would constitute a physical defect resulting in decreased earning capacity.  Id.  In light of the above, the Board does not consider the October 2012 VA examination report persuasive to show lack of current right ankle and left ankle disabilities due to in-service injuries of both ankles.  In this regard, the Board notes that there is a case pending before the United State Court of Appeals for the Federal Circuit addressing this precise issue.  See Saunders v. Shulkin, No. 17-1466 (Notice of Docketing filed Jan. 1, 2017; argued November 6, 2017).  In the absence of definitive guidance on this issue, the Board will not deny the claim based on lack of current disability due to the lack of a specific diagnosis. 

For the foregoing reasons, the evidence is at least evenly balanced as to whether the Veteran has current right ankle and left ankle disabilities that are residual to his in-service injuries to both ankles.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for residuals of a right ankle and entitlement to service connection for residuals of a left ankle injury is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

C.  Sleep Apnea

The Veteran's STRs do not document treatment for sleep apnea or other sleep disorder.  However, the August 1985 STRs document complaints of breathing problems.  Further, June 1985 STRs document that the Veteran had difficulty breathing at night.

In a July 2012 statement, the Veteran stated that he has been diagnosed with sleep apnea.  The Veteran stated that his breathing has gotten worse and that it interferes most of his sleep at night. 

A March 2014 VA treatment record contained a current diagnosis of sleep apnea. 

During the October 2017 Board hearing, the Veteran reported that he choked at night and would stop breathing.  The Veteran also stated during service, his wife complained about his snoring a lot.  The Veteran stated when he was training, the soldiers sleeping around him would tell him that he snored loudly.  The Veteran also stated that he was very tired during training and that he often contemplated leaving service several times.  The Veteran also stated that he was often told by medics to take a break.  The Veteran stated that he had difficulty sleeping because of his breathing problems in service.  

Based on the foregoing, the Board finds that service connection for sleep apnea is warranted. 

With regard to the first element of service connection, the Veteran has a current diagnosis of sleep apnea.  Thus, the current disability requirement has been in met in this case. 

With regard to the second element of service connection, the Board emphasizes that the Veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses. 38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see also Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  

Thus, based on the competent and credible lay statements from the Veteran describing symptoms of loud snoring, daytime fatigue, and breathing problems at night during and after his return from service, consistent with the STRs showing difficulty breathing at night, the Board is persuaded that the Veteran had symptoms indicative of sleep apnea during service.  Accordingly, the second element of service connection has also been satisfied. 

Given that the Board has determined that the Veteran likely suffered from sleep apnea symptoms during service, and has been diagnosed with sleep apnea post service based on similar symptoms, the Board finds that the Veteran's sleep apnea at least as likely as not began during service.  In this regard, the Veteran submitted competent and credible lay statements regarding the onset of symptoms associated with sleep apnea.  As such, there is persuasive lay evidence demonstrating that the Veteran's symptoms began in service.  Although there is no specific medical opinion in support of the claim, the evidence is nonetheless in equipoise as to whether the Veteran's condition had its onset in service.  Accordingly, the Board finds that the nexus element has been satisfied. See 38 C.F.R. § 3.303 (a) ("service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces"). The Board also notes that the fact that the Veteran complained about difficulty sleeping many years before he first filed a claim for compensation for sleep apnea weighs in support of a finding of service connection based on his lay statements. 

The evidence is thus at least evenly balanced as to whether the Veteran's sleep apnea had its onset in service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for sleep apnea is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  Buchanan, 451 F.3d at 1335 ("[N]othing in the regulatory or statutory provisions [relating to evidence to be considered] require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself").  


ORDER

Service connection for bilateral pes planus is granted.

Service connection for residuals of a right ankle injury is granted.

Service connection for residuals of a left ankle injury is granted.

Service connection for sleep apnea is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


